Citation Nr: 0618100	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date than April 30, 1997 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

On his VA Form 9, the veteran indicated he should be rated 
for service connection for PTSD back to 1981.  He asserted 
there was clear and unmistakable error (CUE) in the "first 
rating decision."  He also contended at his hearing that he 
should be rated as 100 percent disabled from 1981.  Service 
connection has been granted for PTSD, effective April 18, 
1991.  The Board has construed the veteran's statements and 
testimony as a claim for an earlier effective date for 
service connection for PTSD and CUE.  As the evidence below 
clearly indicates the veteran was employed until he quit his 
job to enter the hospital in April 1997.  The issue of an 
earlier effective date for service connection for PTSD is not 
inextricably intertwined with the issue of an earlier 
effective date for a 100 percent rating for PTSD.  
Adjudication of the claim for an earlier effective date for 
service connection for PTSD would not effect the effective 
date assigned for the 100 percent rating for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The issue 
of an earlier effective date for service connection for PTSD 
and whether there is CUE in the "first rating decision" is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Board granted service connection for PTSD in an 
August 1995 decision.  

2.  The RO in a November 1996 rating decision assigned a 10 
percent rating.  The RO sent the veteran a letter in November 
1996 which notified him a 10 percent rating had been assigned 
for PTSD.  The veteran did not file a notice of disagreement 
with the November 1996 rating decision.  The November 1996 
rating decision became final.  

3.  August 1996 VA records reveal the veteran was employed as 
a teacher.  

4.  A May 1997 Report of Contact reveals the veteran was 
admitted to the VA Medical Center in Kerrville and requested 
paragraph 29/30 benefits.  

5.  VA records of hospitalization indicate the veteran was 
admitted for alcohol treatment on April 30, 1997.  It was 
recorded in the VA records of hospitalization that the 
veteran had taught English in the past but resigned secondary 
to his loss of hearing.  


CONCLUSION OF LAW

The criteria for an earlier effective date than April 30, 
1997 for a 100 percent rating for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

With respect to the earlier effective date claim, the Board 
has carefully reviewed the record and cannot detect any 
possible evidence outside of the record which would have a 
bearing on the effective date issue to be decided.  This 
issue can and must be decided based on the procedural history 
already contained in the record.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have any effect on the outcome of this 
case, the VCAA is inapplicable.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).  

The effective date of an increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400 (o)(2)(2005).  

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a)(2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. §§ 3.151, 3.152 
(2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155 (2005).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  (b) Claim. Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  (1) 
Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2005).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1995).  

Factual Background and Analysis.  The RO in an August 2003 
rating decision denied an earlier effective date than April 
30, 1997 for a 100 percent rating for PTSD.  The Board has 
reviewed the veteran's claims folder to determine, first, 
when the veteran's claim was filed, and two, when it was 
factually ascertainable the veteran's PTSD resulted in total 
occupational impairment.  

The Board granted service connection for PTSD in an August 
1995 decision.  The RO in a November 1996 rating decision 
assigned a 10 percent rating.  The RO sent the veteran a 
letter in November 1996 which notified him a 10 percent 
rating had been assigned for PTSD.  The veteran did not file 
a notice of disagreement with the November 1996 rating 
decision.  The November 1996 rating decision became final.  
38 C.F.R. §§ 3.104, 20.1103 (1996).  

A review of the claim folder, demonstrates the first 
communication from the veteran dated after November 1996 is a 
May 1997 Report of Contact.  It reveals the veteran was 
admitted to the VA Medical Center in Kerrville for treatment 
of PTSD and requested paragraph 29/30 benefits.  The veteran 
spoke with personnel at the RO and explained he was an 
inpatient at the VA Medical Center in Kerrville due to his 
PTSD and requested paragraph 29/30 benefits.  The veteran did 
not express disagreement with the November 1996 rating 
decision or the rating assigned for PTSD.  His only claim was 
for a total rating based on a period of hospitalization for 
service connected disability.  The May 1997 Report of Contact 
may not be considered either a notice of disagreement with 
the November 1996 rating decision or an informal claim for an 
increased rating.  It does not indicate disagreement with the 
November 1996 rating decision or identify the benefit sought 
as an increased rating for PTSD.  

In addition to communications, the regulations also provide 
that reports of VA hospitalization may be considered informal 
claims.  38 C.F.R. § 3.157 (2005).  VA records indicate the 
veteran was hospitalized on April 30, 1997 for alcohol 
treatment.  The regulations provide that records of 
hospitalization may only serve as a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has been granted.  It is arguable that the 
records of hospitalization in April 1997 relate to treatment 
for alcoholism and not to treatment for PTSD.  Only if the 
Board liberally construes the record can the April 30, 1997 
VA hospital admission be considered a claim for an increased 
rating for PTSD.  

It is not until May 19, 1997 that the RO received a statement 
in support of claim from the veteran requesting an increased 
rating for PTSD.  

Second, the Board reviewed the evidence to determine when it 
was factually ascertainable that the veteran's PTSD produced 
symptoms commensurate with a 100 percent rating for PTSD.  
The regulations provide a 100 percent rating for PTSD when it 
produces total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9440 (1996).  During the 
time period in question, the regulations also provided when a 
veteran's only compensable service-connected disability was a 
mental disorder and the mental disorder was assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, in such cases, the mental disorder was to be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16 (c)(1996).  

A 100 percent rating was assigned for total occupational 
impairment.  January 1996 VA records reveal the veteran 
reported he was under stress since he had started working as 
a teacher about a year ago.  In August 1996, the veteran told 
a VA examiner he was employed as a teacher.  He had been 
working as a teacher since August 1995.  On April 29, 1997, a 
VA mental health clinic note reveals the veteran reported he 
was employed with the postal service but was preparing to 
quit.  It is not until April 30, 1997, that the veteran 
indicates he quit his job.  VA records of hospitalization 
indicate the veteran was admitted for alcohol treatment on 
April 30, 1997.  It was recorded that the veteran had taught 
English in the past but resigned secondary to his loss of 
hearing.  Based on the evidence, the Board has concluded it 
is not factually ascertainable that the veteran was totally 
occupationally impaired prior to April 30, 1997.  

The Board reviewed the veteran's hearing testimony.  The 
veteran appeared and gave testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2006.  When the veteran was asked why he believed a 100 
percent rating should be assigned prior to April 1997, for 
periods when he was employed, he replied that he should be 
paid for periods when he was employed in menial jobs such as 
being the manager of a Kentucky Fried Chicken as opposed to a 
position at a place where he should have been in life, except 
for his PTSD.  (T-8).  While the regulations do provide for 
consideration of an inability to function in a substantially 
gainful occupation, the regulations do not provide for 
compensation for employment in occupations which the veteran 
perceives as below his aptitude.  

The regulations provide that the effective date of an 
increased rating is either the date of claim or the date it 
is factually ascertainable that an increase in disability had 
occurred, whichever is the later.  Construing the April 30, 
1997 VA hospital records liberally, the Board has concluded 
that April 30, 1997 is the date of the veteran's informal 
claim.  The formal claim was received on June 19, 1997, 
within one year of the date of admission to the VA hospital 
for treatment.  April 30, 1997 is also the date when it 
became factually ascertainable the veteran's PTSD had 
resulted in total occupational impairment.  

There is no basis in the record for assigning an earlier 
effective date than April 30, 1997 for a 100 percent rating 
for PTSD.  




ORDER

An earlier effective date  than April 30, 1997 for assignment 
of a 100 percent rating for PTSD is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


